Sub-Item 77O Rule 10f-3 Transactions DREYFUS INVESTMENT FUNDS Dreyfus/Standish Global Fixed Income Fund On December 4, 2014, Dreyfus/Standish Global Fixed Income Fund, a series of Dreyfus Investment Funds (the “Fund”), purchased 1,080 4.69% Notes, due December 15, 2044, issued by Becton, Dickinson and Company (CUSIP #075887BG3) (the “Notes”), at a purchase price of $100.00 per Note, including an underwriting discount of 0.875% per Note. The Notes were purchased from Goldman Sachs & Co., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund’s investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate’s primary members: Banca IMI S.p.A. BNP Paribas Securities Corp. BNY Mellon Capital Markets, LLC Citigroup Global Markets Inc. Goldman, Sachs & Co. ING Financial Markets LLC J.P. Morgan Securities Corp. Mitsubishi UFJ Securities (USA), Inc. Mizuho Securities USA Inc. Morgan Stanley & Co. LLC Standard Chartered Bank The Williams Capital Group, L.P. Wells Fargo Securities, LLC Accompanying this statement are materials presented to the Board of Trustees of the Fund, which ratified the purchase in compliance with the Fund’s Rule 10f-3 Procedures at the Fund’s Board meetings held on February 25-26, 2015. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transactions DREYFUS INVESTMENT FUNDS Dreyfus/Standish Global Fixed Income Fund On December 4, 2014, Dreyfus/Standish Global Fixed Income Fund, a series of Dreyfus Investment Funds (the “Fund”), purchased 1,150 3.73% Notes, due December 15, 2024, issued by Becton, Dickinson and Company (CUSIP # 075887BF5) (the “Notes”), at a purchase price of $100.00 per Note, including an underwriting discount of 0.650% per Note. The Notes were purchased from Goldman Sachs & Co. , a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund’s investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate’s primary members: Banca IMI S.p.A. BNP Paribas Securities Corp. BNY Mellon Capital Markets, LLC Citigroup Global Markets Inc. Goldman, Sachs & Co. ING Financial Markets LLC J.P. Morgan Securities LLC Mizuho Securities USA Inc. Morgan Stanley & Co. LLC Mitsubishi UFJ Securities (USA), Inc. Standard Chartered Bank The Williams Capital Group, L.P. Wells Fargo Securities, LLC Accompanying this statement are materials presented to the Board of Trustees of the Fund, which ratified the purchase in compliance with the Fund’s Rule 10f-3 Procedures at the Fund’s Board meetings held on February 25-26, 2015. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transactions DREYFUS INVESTMENT FUNDS Dreyfus/Standish Global Fixed Income Fund On October 22, 2014, Dreyfus/Standish Global Fixed Income Fund, a series of Dreyfus Investment Funds (the “Fund”), purchased 7,450 4.4% Notes, due November 1, 2034, issued by Verizon Communications Inc. (CUSIP #92343VCQ5) (the “Notes”), at a purchase price of $99.276 per Note, including an underwriting discount of 0.750% per Note. The Notes were purchased from Morgan Stanley & Co., LLC , a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund’s investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate’s primary members: BNY Mellon Capital Markets, LLC CastleOak Securities, L.P. Citigroup Global Markets Inc. C.L. King & Associates, Inc. Deutsche Bank Securities Inc. Drexel Hamilton, LLC J.P. Morgan Securities LLC Lebenthal & Co., LLC Loop Capital Markets LLC Mizuho Securities USA Inc. Morgan Stanley & Co. LLC RBS Securities Inc. U.S.B. Bancorp Investments, Inc. Wells Fargo Securities, LLC Accompanying this statement are materials presented to the Board of Trustees of the Fund, which ratified the purchase in compliance with the Fund’s Rule 10f-3 Procedures at the Fund’s Board meetings held on February 25-26, 2015. These materials include additional information about the terms of the transaction.
